 

Exhibit 10.15

WARNER MUSIC INC.

75 Rockefeller Plaza

New York, New York 10019

December 13, 2013

Paul M. Robinson

Dear Paul:

Please refer to the employment agreement between Warner Music Inc. (Company”)
and you dated February 11, 2011, effective October 1, 2011 (the “Agreement”).

This letter, when countersigned, shall constitute our agreement to amend the
Agreement as set forth herein.  Unless otherwise indicated, capitalized terms
shall have the meanings set forth in the Agreement.

Paragraph 3(a) of the Agreement is hereby amended to provide that effective as
of January 1, 2014, your salary during and throughout the remainder of the Term
shall be $700,000.

Except as expressly amended herein, the terms and provisions of the Agreement
shall remain in full force and effect.

If the foregoing correctly sets forth our understanding, please sign below and
return this agreement to Company.

 

WARNER MUSIC INC.

 

By:

/s/ Steve Cooper

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Paul M. Robinson

 

 

Paul M. Robinson

 

 

 

 

